—Motion by the defendant for reargument of appeals from two sentences of the Supreme Court, Queens County, both imposed June 21, 1991, which was determined by decision and order of this Court dated October 4, 1993.
Upon the papers filed in support of the motion and the papers, filed in relation thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that upon reargument, the decision and order of this Court dated October 4, 1993, is recalled and vacated, and the following decision and order is substituted therefor:
Appeals by the defendant, as limited by his brief, from two sentences of the Supreme Court, Queens County (Golia, J.), both imposed June 21, 1991, upon his convictions of robbery in the first degree and kidnapping in the second degree under Indictment No. 7572/90, and robbery in the first degree under Indictment No. 185/91, upon his pleas of guilty, the sentences being concurrent indeterminate terms of 10 to 20 years imprisonment for robbery in the first degree under Indictment Nos. 7572/90 and 185/91, and 6% to 20 years imprisonment for kidnapping in the second degree under Indictment No. 7572/90.
Ordered that the sentence imposed under Indictment No. 7572/90 is affirmed; and it is further,
Ordered that the sentence imposed under Indictment No. 185/91 is modified, on the law, by reducing the term of imprisonment for robbery in the first degree from 10 to 20 years imprisonment to 6% to 20 years imprisonment; as so modified, the sentence is affirmed.
The defendant argues, and the People agree, that his conviction of robbery in the first degree under Indictment No. 185/ 91 pursuant to Penal Law § 160.15 (3) is not an armed felony offense and that, therefore, his sentence of 10 to 20 years imprisonment as an armed felony offender must be modified to a term of 6% to 20 years imprisonment. Mangano, P. J., Balletta, Rosenblatt, O’Brien and Pizzuto, JJ., concur.